DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This notice of allowance is in response to applicant’s claim amendments/arguments filed on November 18, 2021. 
	3.	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.	Claims 11, 23, and 24 were canceled. Claims 1-10 and 12-22 are now renumbered as claims 1-21 are pending.

RESPONSE TO ARGUMENTS
5.	Applicant’s arguments filed 11/18/2021 (see pp. 9-23 in remarks) with respect to the rejection of claims 1-10, 12-22 have been fully considered and are persuasive to overcome prior art(s) rejection. The rejection under 35 U.S.C. § 102 and §103 set forth in previous office action is hereby withdrawn.

ALLOWABLE SUBJECT MATTER
	6.	Claims 1-10 and 12-22 are allowed over prior art of record.



EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
7.	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
8.	This communication warrants No Examiner's Reason for Allowance, Applicant’s reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicant’s arguments, see pp. 9-23 in Remarks, filed 11/18/2021 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
9.	Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious the combination of all the steps disclosed in the independent claims 1, 12, and 21 with proper motivation before the time it was effectively filed.
10.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''

CONCLUSION
11.	Prior arts made of record, not relied upon:
 A computer-implemented method of managing a monetary transaction between a first user and a second user, the method comprising: initializing a transaction processing display, wherein the transaction processing display integrates with a user interface display and is maintained by a server that is not controlled by the first user; populating the transaction processing display with transaction information and one or more prompts for authentication credentials from the second user, the transaction information including at least an amount of the monetary transaction, wherein the transaction processing display, when populated by the transaction information, is displayed at a higher level of prominence than a remaining portion of the user interface display; receiving encrypted authentication credentials from the second user in response to the one or more prompts via a direct communication link with the second user that is inaccessible by the first user; decrypting the encrypted authentication credentials; processing the monetary transaction using the decrypted authentication credentials; indicating a result of the monetary transaction to the second user; and recording the monetary transaction in a database for subsequent review by the first user. Claim 19.
US 2017/0286958 A1 (Herman et al.): [0018] In any of the above embodiments, the method further includes, presenting, via the processor, at the display of the first computing device, on a fifth pane (e.g., a token pane) of the graphical interface, a prompt for authenticating a user PIN to receive the transaction token (e.g., payment token or ATM-transaction token).	 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471. The examiner can normally be reached Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawnchoy Rahman/Primary Examiner, Art Unit 2438